DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.  Claims 1 – 7 and 10 – 12 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
Applicant’s request for interview is acknowledged, however it cannot be conducted due to time constraints.  Upon review of this office action, if Applicant would still like to discuss the case, a request for interview would be granted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 5, 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Chiu (PG Pub US 20040212262 A1).

    PNG
    media_image1.png
    499
    757
    media_image1.png
    Greyscale

Annotation of Figure 9A from the Fujimoto reference

In Re Claim 1, the Figure 10 embodiment of Fujimoto discloses A turbofan (Figure 10 embodiment ONLY) which is applied to a blower (Figure 2) and which blows air while rotating about a fan axial center line (rotational axis of shaft 11), comprising:

a fan hub portion (21) which is supported so as to be rotatable about the fan axial center line (paragraph [0047] and Figure 2) with respect to a non-rotating member (5) of the blower and which is coupled to each of the plurality of blades (2) on a side opposite from the shroud ring (23) side (below the blades) (paragraph [0051] and Figure 10); and
an other end side plate (21a, paragraph [0070]) states that the plate, in a state of being fitted to a radially outer side of the fan hub portion, is joined to an other side blade end portion included in each of the plurality of blades (2) (paragraph [0070] states that the blades are attached to the lower portion of impeller 3), the other side blade end portions of the plurality of blades (2) being on an other side (below the blades) which is opposite to the one side (above the blades) in the axial direction (i.e. along the fan axial center line) (paragraph [0070] and Figure 10), wherein
an outer diameter (21B in Figure 4) of the fan hub portion (21) is smaller than an inner diameter (23A in Figure 4) of the shroud ring (paragraph [0048] states that the outside circle 21B of the lower shroud 21 may be slightly smaller than the inside circle 23A of the upper shroud 23; paragraph [0051] also mentions this as an alternative to the diameters being the same; also see Figure 10), and

the fan hub portion (21) includes a hub outer circumferential end portion (see Figure 9A from the Fujimoto reference annotated above, i.e. the outer portion of shroud 21) provided on the outer side of the fan hub portion (21) in the radial direction (along the radius of the hub), and an annular extension portion (see Figure 9A from the Fujimoto reference annotated above) which extends toward the other side in the axial direction (i.e. along the fan axial center line), the annular extension portion (see Figure 9A from the Fujimoto reference  annotated above) clearly has an annular shape (see Figure 10);
the other end side plate (21a, paragraph [0070]) and the hub outer circumferential end portion (annotated above, i.e. the outer portion of shroud 21) are separately formed from each other (paragraph [0070]) and the other end side plate (21a, paragraph [0070]) is in contact with the hub outer circumferential end portion (as depicted in Figure 10, at the outer portion of shroud 21; also see paragraph [0070]).
However, Fujimoto does not teach that the annular extension portion (see Figure 9A from the Fujimoto reference annotated above) is configured to protrude from the other end side plate.

    PNG
    media_image2.png
    545
    748
    media_image2.png
    Greyscale

Annotation of Figure 1 from the Chiu reference

Nevertheless, with reference to the Figure 1, Chiu discloses an other end side plate (annotated above) and an annular extension portion (annotated above) that is configured to protrude (as depicted) from both the other end side plate and the hub outer circumferential end portion at a connecting portion (annotated above) between the other end side plate (annotated above) and the hub outer circumferential end portion (annotated above) toward the other side in the axial direction (i.e. below the side plate) (see annotated Figure 1 from the Chiu reference reproduced above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular extension portion 

    PNG
    media_image3.png
    846
    834
    media_image3.png
    Greyscale

Annotation of Figure 10 from the Fujimoto reference

In Re Claim 2, Fujimoto and Chiu teach all the limitations of Claim 1, and Figure 10 of Fujimoto further teaches the shroud ring (annotated above) has a ring inner circumferential end portion (annotated above) and a ring outer circumferential end portion (at the outside diameter of the upper shroud 23 as stated in paragraph [0070]) which forms the intake hole (annotated above), the ring inner circumferential end portion 
each of the plurality of blades (2) includes a blade front edge (annotated above) on an upstream side in an air flow direction of the air which passes through the intake hole (annotated above) and flows between the plurality of blades (2), and the blade front edge extends further inwardly (as depicted) in the radial direction with respect to the ring inner circumferential end portion (annotated above) (see annotated Figure 10 from the Fujimoto reference reproduced above).

    PNG
    media_image4.png
    855
    821
    media_image4.png
    Greyscale

Annotation of Figure 10 from the Fujimoto reference

In Re Claim 3, Fujimoto and Chiu teach all the limitations of Claim 1, and Figure 10 of Fujimoto further teaches the shroud ring has a ring outer circumferential end portion (annotated above) on an outer side in the radial direction,
the other end side plate has a side plate outer circumferential end portion (annotated above) on the outer side in the radial direction,
the ring outer circumferential end portion and the side plate outer circumferential end portion are disposed so as to be separated (axially) from each other along the axial direction, and an air outlet (annotated above) for blowing out the air is formed between the ring outer circumferential end portion and the side plate outer circumferential end portion,
the blade front edge has a ring side connection end (annotated above) connected to the shroud ring, and
the ring side connection end is positioned further toward the one side in the axial direction than one opening portion (labeled “one end of the air outlet” in the annotated figure above) of the air outlet positioned on the one side in the axial direction (see annotated Figure 10 from the Fujimoto reference reproduced above).

    PNG
    media_image5.png
    840
    821
    media_image5.png
    Greyscale

Annotation of Figure 10 from the Fujimoto reference

In Re Claim 4, Fujimoto and Chiu teach all the limitations of Claim 1, and Figure 10 of Fujimoto further teaches the ring inner circumferential end portion has a first end (labeled “one side end of the ring inner circumferential end portion in the one side” in the annotated figure above) towards the one side of the axial direction, and the ring side connection end of the blade front edge (annotated above) is positioned further toward the other side in the axial direction than the first end of the ring inner circumferential end portion as depicted (see annotated Figure 10 from the Fujimoto reference reproduced above).

    PNG
    media_image6.png
    779
    834
    media_image6.png
    Greyscale

Annotation of Figure 10 from the Fujimoto reference

In Re Claim 5, Fujimoto and Chiu teach all the limitations of Claim 1, and Figure 10 of Fujimoto further teaches the blade front edge (annotated above) includes a hub side connection end (annotated above) connected to the fan hub portion, and
a virtual tangent line (annotated above) which is in contact with the blade front edge at the hub side connection end is configured so as to be inclined (at 42 degrees as depicted) with respect to the fan axial center line such that the virtual tangent line (annotated above) inclines away from the fan axial center line towards the one side (up) of the axial direction (the portion of the virtual tangent line labeled “one side of the virtual tangent line” gets further away from the axial center line when moving further 

    PNG
    media_image7.png
    889
    997
    media_image7.png
    Greyscale

Annotation of Figure 12 from the Fujimoto reference

In Re Claim 7, Fujimoto and Chiu teach all the limitations of Claim 1, and Figure 12 of Fujimoto further teaches the annular extension portion (annotated above) is fixed to a rotor (annotated above in view of MPEP 2125, also see Figure 13) of an electric motor (13) which rotates the fan hub portion (see label “hub outer circumferential end portion” in the annotated figure above), the rotor being disposed on an inside of the annular extension portion as depicted (see annotated Figure 12 from the Fujimoto reference reproduced above).

    PNG
    media_image8.png
    592
    744
    media_image8.png
    Greyscale

Annotation of Figure 1 from the Chiu reference

In Re Claims 10 – 12, Fujimoto and Chiu disclose all the limitations of Claim 1, although Fujimoto does not disclose that the annular extension portion extends below a lower surface of the other end side plate, however, with reference to the Figure 1, Chiu discloses an other end side plate (annotated above) and an annular extension portion (annotated above) that extends below a lower surface of the other end side plate in a vertical direction as depicted.  The annular extension portion is fixedly attached to a rotor of an electric motor (annotated above, see MPEP 2125 which states that the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art) which rotates the fan hub portion, the rotor (annotated above) being disposed on an inside of the annular extension portion as depicted.  The annular . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Chiu (PG Pub US 20040212262 A1) and further in view of Whitehead (British Patent GB 750305 A).
In Re Claim 6, Fujimoto and Chiu teach all the limitations of Claim 1, and Fujimoto further teaches that each of the plurality of blades of Fujimoto has a positive pressure surface (on one side) and a negative pressure surface (on the other side) of each blade, however Fujimoto and Chiu do not disclose protrusions as claimed.
Nevertheless, Figure 3 of Whitehead discloses a blade with a positive pressure surface (on one side) and a negative pressure surface (on the other side).  Each of the positive pressure surface and negative pressure surface has a protrusion portion provided in a protruded shape (15A described as a “sharp edge”) which extends along the entire span of the surfaces (Column 1, Lines 19 – 20: “extending spanwise of the blade”), which implies it would linearly extend from the ring to the hub in the modified apparatus.  Note that there is protrusion on BOTH surfaces as suggested in Column 1, Line 18: “one or both faces”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the positive pressure surface 


Response to Arguments
Applicant has argued on Page 11 of Applicant’s Response that: “references cited, teaches away from Applicant's unique and innovative turbofan and method of manufacturing a turbofan. Applicant's claimed disclosure recites an improved turbofan and method of manufacturing a turbofan having a unique and advantageous orientation and combination of components and steps which are more efficient, advantageous, and eliminates various negative features associated with the devices/methods disclosed in the cited references. 
Applicant's claimed disclosure is directed toward an improved turbofan which is capable of easily restricting rotational shake of a shroud ring with respect to a fan axial center, and a method of manufacturing the turbofan.”
Examiner’s Response: Paragraph [0009] of Applicant’s specification states that the rotational shake in conventional art occurs because the shroud ring and fan main body are separately molded, however, Fujimoto’s shroud ring and fan main body are integrally formed (See paragraph [0051] of Fujimoto).  Therefore Fujimoto’s turbofan is capable of easily restricting rotational shake of a shroud ring.  Therefore there are no “various negative features associated with the devices/methods disclosed in the cited references” as alleged.

Applicant has argued on Page 14 of Applicant’s Response that: “The Office Action alleges that Moriya et al. and Chiu et al. disclose an annular extension portion extending below a lower surface of an other end side plate. However, the alleged other end side plate disclosed in Moriya et al. and Chiu et al. is integrally formed with a housing of a rotor and, as such, the alleged other end side plate is not separately formed from a hub outer circumferential end portion.”.
Examiner’s Response: Chiu et al is not being relied upon to disclose that the other end side plate is separately formed from a hub outer circumferential end portion, Fujimoto is being relied upon for that teaching.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued on Page 16 of Applicant’s Response that: “In the Final Office Action, the Examiner’s conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided. As a result, Applicant respectfully submits that the Examiner has failed to identify any motivation by one of ordinary skill in the art to combine or modify the art to arrive at the claimed disclosure other than the impermissible use of hindsight.”
Examiner’s Response: Since applicant has not referred to any specifics of the office action with regards to which statement is allegedly “conclusory”, the Examiner will 

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Gross (US Patent 5,152,711 A) discloses in Column 4, Lines 7 – 10 that as a result of the increased magnetic surface area, the magnetic field available to the platform plate (52) is substantially stronger.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746